Per Curiam.

It is claimed on behalf of the appellant that the action should have been brought against him in his capacity as assignee, and not individually. That no demand having been made upon the assignors, the plaintiffs did not show that the transaction was other than a sale. That the court erred in directing a verdict, assessing the value of the goods, and that the form of the judgment is irregular. We have examined all the points urged for a reversal, but find that they are without merit. The action was properly brought against the defendant individually. Hampshire Paper Co. v. Hunt, 9 N. Y. St. Repr. 31.
A demand was not necessary to be made upon the assignors, and the evidence shows that the capes in question were not sold to the defendant’s assignors, but on the contrary came into their possession on memorandum for account of the plaintiffs. There was no conflict in the evidence upon the question of value, and defendant did not ask to go to the jury on that question. The form of the judgment conforms sufficiently to the facts and verdict.
Judgment appealed from affirmed, with costs.
Present: Fitzsimons, Ch. J., Hascall and O’Dwyeb,, JJ.
Judgment affirmed, with costs.